DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff et al, US Patent Pub. 20150046157 A1.
Re Claim 1, Wolff et al discloses a speech dialog system comprising: a first microphone that captures first audio from a first spatial zone, and produces a first audio signal (paras 0021, 0023-0024: controller able to control multiple microphones in broad listening picks up speech sounds from different locations, whereby selective listening to a particular location is activated when particular words are uttered with the system being able to monitor multiple locations via broad listening); a second microphone that captures second audio from a second spatial zone, and produces a second audio signal (paras 0021, 0023-0024: controller able to control multiple microphones in broad listening picks up speech sounds from different locations, whereby selective listening to a particular location is activated when particular words are uttered with the system being able to monitor multiple locations via broad listening); a processor that receives said first paras 0021, 0023-0024: controller able to control multiple microphones in broad listening picks up speech sounds from different locations, whereby selective listening to a particular location is activated when particular words are uttered with the system being able to monitor multiple locations via broad listening); and a memory that contains instructions that control said processor to perform operations of: (a) a speech enhancement (SE) module that: detects, from said first audio signal and said second audio signal, speech activity in at least one of said first spatial zone or said second spatial zone, thus yielding processed audio (paras 0021, 0023-0024: controller able to control multiple microphones in broad listening picks up speech sounds from different locations, whereby selective listening to a particular location is activated when particular words are uttered with the system being able to monitor multiple locations via broad listening); and determines from which of said first zone or said second zone said processed audio originated, thus yielding zone activity information (paras 0021, 0023-0024: controller able to control multiple microphones in broad listening picks up speech sounds from different locations, whereby selective listening to a particular location is activated when particular words are uttered with the system being able to monitor multiple locations via broad listening); (b) an automatic speech recognition (ASR) module that: recognizes an utterance in said processed audio, thus yielding a recognized utterance (paras 0021, 0023-0024: controller able to control multiple microphones in broad listening picks up speech sounds from different locations, whereby selective listening to a particular location is activated when particular words are uttered with the system being able to monitor multiple locations via broad listening); and based on said zone activity information, produces a zone decision that paras 0021, 0023-0024: controller able to control multiple microphones in broad listening picks up speech sounds from different locations, whereby selective listening to a particular location is activated when particular words are uttered with the system being able to monitor multiple locations via broad listening); and (c) a speech dialog (SD) module that: performs a zone-dedicated speech dialog based on said recognized utterance and said zone decision (paras 0023-0024: once keyword is uttered and system switches to selective listening mode to location of uttered speech word, the system continues to listen to subsequent speech output from said selected listening location determined by the selective listening mode).
Re Claim 2, Wolff et al discloses the system of claim 1, wherein said SD module, based on said recognized utterance and said zone decision, decides from which of said first zone or said second zone to obtain additional audio, thus yielding a routing decision; wherein said ASR module: based on said routing decision, obtains said additional audio from either of said first zone or said second zone (paras 0023-0024: once keyword is uttered and system switches to selective listening mode to location of uttered speech word, the system continues to listen to subsequent speech output from said selected listening location determined by the selective listening mode); and recognizes an additional utterance in said additional audio (paras 0023-0024: once keyword is uttered and system switches to selective listening mode to location of uttered speech word, the system continues to listen to subsequent speech output from said selected listening location determined by the selective listening mode).
fig. 7: broad listening mode ASR; para 0024); a second ASR sub-module that during a selective listening mode for evaluating audio from said first spatial zone, is enabled to receive and evaluate said additional audio from said first spatial zone (fig. 7: selective listening mode ASR; para 0024); and a third ASR sub-module that during a selective listening mode for evaluating audio from said second spatial zone, is enabled to receive and evaluate said additional audio from said second spatial zone (fig. 7: selective listening mode ASR; para 0024). Though the Wolff et al reference does not explicitly disclose there being a third ASR sub module for evaluating audio signal from a second spatial zone, it would have been obvious to modify Wolff et al such that it includes a third ASR sub-module since the selective ASR module of Wolff et al already has the capabilities to selectively listen to audio from a particular location once a trigger word is uttered thus not overwhelming the single selective ASR sub module of Wolff et al.
Re Claim 4, Wolff et al discloses the system of claim 3, wherein said processor switches from said broad listening mode to said selective listening mode in response to said first ASR module recognizing said utterance (fig. 7: selective ASR; para 0024: the capabilities to selectively listen to audio from a particular location once a trigger word is uttered).
Re Claim 5, Wolff et al discloses the system of claim 3, wherein said SE module provides: to said first ASR sub-module, a data stream comprising audio from said first fig. 7; para 0024: audio picked up by the first broad listening ASR is able to receive audio from all listening zones, while the selective ASR is only able to receive audio from its respective zone from which the trigger word was determined to be uttered); to said second ASR sub-module, a data stream of audio from said first spatial zone (fig. 7; para 0024: audio picked up by the first broad listening ASR is able to receive audio from all listening zones, while the selective ASR is only able to receive audio from its respective zone from which the trigger word was determined to be uttered); and to said third ASR sub-module, a data stream of audio from said second spatial zone (fig. 7; para 0024: audio picked up by the first broad listening ASR is able to receive audio from all listening zones, while the selective ASR is only able to receive audio from its respective zone from which the trigger word was determined to be uttered).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al, US Patent Pub. 20150046157 A1 as applied to claim 2 above, and further in view of Medina et al, US Patent 9437188 B1. (The Medina et al reference is cited in IDS filed 8/21/2020)
Re Claim 6, Wolff et al discloses the system of claim 2, but fails to explicitly disclose further comprising: a first buffer that stores a most-recent several seconds of said first audio signal, thus yielding buffered first audio; and a second buffer that stores a most-recent several seconds said second audio signal, thus yielding buffered second audio, wherein said ASR module obtains said additional audio by accessing either of said buffered first audio or said buffered second audio, based on said routing decision. However, Medina et al discloses a first buffer that stores a most recent several seconds of a first audio signal, yielding buffered first audio (Medina, col. 6, lines 31-35: the few seconds interpreted as a time window); a second buffer that stores a most recent several seconds of a second audio signal, yielding buffered second audio (Medina, col. 6, lines 45-51: the few seconds interpreted as a time window); wherein said ASR module obtains said additional audio accessing either of said buffered first or said buffered second audio, based on said routing decision processes the clean microphone input from the accumulated cleaned output in real time by passing the microphone data to the SR engine to make up for “lost time” (Medina et al, col. 6, lines 45-55). It would 
Claim 7 has been analyzed and rejected according to claim 6.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                               			2/13/2021